DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 6/22/2022. Claims 1, 3, 4, 7-14, 21, 23-25 & 27-31 are pending in this application. Claims 2, 5, 6, 12-20, 22 & 26 are canceled. Claims 27-31 are new. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21, 23-25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (US 2017/0084589) in view of Yu et al. (US 2015/0206865) and Chen et al. (US 2007/0128828).
Re claim 21, Kou teaches, Figs. 1B & 3, [0025, 0034, 0039, 0042, 0044], a semiconductor device comprising: 
-a first system on chip device (left SOC 400) bonded to a memory device (DRAM die 200); 
-a second system on chip device (center 400) bonded to the memory device (200); 
-a first encapsulant (inside part of 500) encapsulating the first system on chip device and the second system on chip device (400), wherein the first encapsulant is a dielectric material (e.g. nonconductive material), wherein each of the first encapsulant, the memory device (200), and the first system on chip device (400) are on a same side of a plane (e.g. side vertical plane); 
-a redistribution layer (600) bonded to the first system on chip device and the second system on chip device (400), the redistribution layer (600) being electrically connected to a through via (110); and 
-a second encapsulant (outside part of 500) encapsulating the through via (110), the first system on chip device and the second system on chip device (400), the second encapsulant being different from the first encapsulant (based on size/shape in side part vs outside part of 500).

    PNG
    media_image1.png
    499
    680
    media_image1.png
    Greyscale

Kou does not teach the first encapsulant having an outer surface that is coplanar with the memory device, the outer surface interfacing with an interface between the first system on chip device and the memory device, wherein the outer surface is located within a plane which extends beyond the outer surface. 
 Yu teaches, Fig. 5, [0011, 0015], the first encapsulant (114) having an outer surface that is coplanar the memory device (memory chip 102), the outer surface interfacing with an interface between the first system on chip device (104) and the memory device (102), wherein the outer surface is located within a plane (e.g. side vertical plane) which extends beyond the outer surface. 
	As taught by Yu, one of ordinary skill in the art would utilize and modify the above teaching into Kou to obtain the first encapsulant having an outer surface as claimed, because it aids in increasing capacity and thinner form factors within the formed package. Further it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yu in combination Kou due to above reason. 
	Kou/You does not explicitly teach the memory device is bonded to the first system on chip device in a face-to-face configuration. 
	Chen teaches two chips bonded in a face to face configuration (Fig. 4, [0021]). 
	As taught by Chen, one of ordinary skill in the art would utilize the above teaching configurations to obtain face to face configuration between the first system on chip device and memory device, because it aids in achieving an improved electrical connection/signal transmission and compacted package structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Kou/You due to above reason. 
Re claim 23, Kou teaches the first system on chip device (400) is hybrid bonded (*) to the memory device (200). 
(*) The limitation "hybrid bond" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 24, Kou/Yu/Chen does not explicitly teach the memory device is a wide I/O memory device. 
Kou does teach “the semiconductor die 200 is a system-on-chip (SOC), a memory die, an analog processor (AP), a digital processor (DP), a baseband (BB) component, a radio-frequency (RF) component, or another suitable active electronic component. The memory die may be a dynamic random access memory (DRAM) die. The logic die may be a central processing unit (CPU), a graphics processing unit (GPU), or a DRAM controller” [0025] & Yu teaches input/output (IO) memory chips [0002].   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught Kou/Yu to obtain a wide I/O memory device as claimed, because it involves only routine skill in the art without due experimentation to achieve a wide I/O memory device in order to achieve desired package structure with improved performance. 
Re claim 25, Kou teaches the first system on chip device (400) is a logic device (e.g. digital processor) [0034]. 
Re claim 31, Kou teaches the second encapsulant (500) comprises a gap fill dielectric material [0042] (Figs. 1A-B). 
4.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Yu et al. (US 2019/0019756, “Yu56”). 
Re claim 21, Kou teaches, Figs. 1B & 3, [0025, 0034, 0039, 0042, 0044], a semiconductor device comprising: 
-a first system on chip device (left SOC 400) bonded to a memory device (DRAM die 200); 
-a second system on chip device (center 400) bonded to the memory device (200); 
-a first encapsulant (inside part of 500) encapsulating the first system on chip device and the second system on chip device (400), wherein the first encapsulant is a dielectric material (e.g. nonconductive material), wherein each of the first encapsulant, the memory device (200), and the first system on chip device (400) are on a same side of a plane (e.g. side vertical plane); 
-a redistribution layer (600) bonded to the first system on chip device and the second system on chip device (400), the redistribution layer (600) being electrically connected to a through via (110); and 
-a second encapsulant (outside part of 500) encapsulating the through via (110), the first system on chip device and the second system on chip device (400), the second encapsulant being different from the first encapsulant (based on size/shape in side part vs outside part of 500).
Kou does not teach the first encapsulant having an outer surface that is coplanar with the memory device, the outer surface interfacing with an interface between the first system on chip device and the memory device, wherein the outer surface is located within a plane which extends beyond the outer surface, and wherein the memory device is boned to the first system on chip device in a face-to-face configuration. 
Yu56 teaches, Fig. 9, [0013, 0018], the first encapsulant (120) having an external surface that is coplanar with the memory device (102A), the outer surface interfacing with an interface between the first system on chip device (102B, C) and the memory device (102A), wherein the outer surface is located within a plane (e.g. side vertical plane) which extends beyond the outer surface, and wherein the memory device (102A) is boned to the first system on chip device (102B) in a face-to-face configuration. 
	As taught by Yu56, one of ordinary skill in the art would utilize and modify the above teaching into Kou to obtain the first encapsulant having an outer surface & face-to-face configuration as claimed, because it aids in increasing capacity and thinner form factors within the formed package. Further it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yu56 in combination Kou due to above reason. 
Allowable Subject Matter
3.	Claims 1, 3, 4, 7-14 & 27-30 allowed. The allowable subject matters include “a first encapsulant surrounding...physical contact with both first system on chip device and the through via” (claim 1) & “an external connector…coplanar with each other” (claim 8).
Response to Arguments
4.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/29/22